DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim filed on 6/19/2020 is acknowledged.  Claims 1-24 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-20, drawn to a compound or pharmaceutically acceptable salt thereof, comprising a compound X which promotes the formation of stable microtubules in a manner similar to paclitaxel associated with a peptide Y comprising a matrix metalloproteinase cleavage site comprising the amino acid sequence -Arg-Ser-Cit-Gly-Hof-P2'-Leu-, wherein P2' is an amino acid; a pharmaceutical formulation comprising such compound or pharmaceutically acceptable salt thereof and at least one pharmaceutically acceptable excipient, diluent or carrier; and a compound or pharmaceutically acceptable salt thereof, comprising paclitaxel conjugated via a linker to a peptide comprising a MMP proteolytic cleavage site and comprising the amino acid sequence -Arg-Ser-Cit-Gly-Hof-P2'-Leu-, wherein P2' is an amino acid, classified in class C07K, subclass 7/06, for example. 
Group 2: claims 21-24, drawn to a method of treating cancer, the method comprising administering a pharmaceutically effective amount of a compound or pharmaceutically acceptable salt thereof according to claim 1 and/or a pharmaceutical , classified in class A61P, subclass 35/00, for example.

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 does not involve patient populations or end points.  Invention 2 involves patient populations and end points.  Furthermore, a different compound can be used to treat cancer, for example, cisplatin.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
please note: Applicant is required to elect a compound or pharmaceutically acceptable salt thereof consisting of a specific amino acid sequence and with a specific/defined structure;
A specific pharmaceutical formulation: due to different variables such as different compound or pharmaceutically acceptable salt thereof, with or without another anticancer agent, various anticancer agents like those disclosed on page 22, paragraph [0108] of instant specification (for inventions 1-2), please note:  antimetabolite and so on disclosed on page 22, paragraph [0108] of instant specification are all subgenus, not a species, and Applicant is required to elect a single disclosed species of additional anticancer agent (if presented);
A specific type of cancer: see page 21, paragraph [0105] of instant specification (for invention 2).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which wherein ALL the variables are elected to arrive at a single disclosed species of compound or pharmaceutically acceptable salt thereof and pharmaceutical formulation.  Currently, claims 1, 7, 10, 13, 16, 17, 19-21 and 23 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658